        Case 1:20-cv-01047-DAD-SAB Document 51 Filed 08/23/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    DANA GRAY,                                        )   Case No.: 1:20-cv-01047-DAD-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE A
10            v.                                       )   RESPONSE TO PLAINTIFF’S NOTICE RE:
                                                           SETTLEMENT CONFERENCE FILED ON
11                                                     )   AUGUST 20, 2021
     A. KHOO, et al.,
                                                       )
12                                                     )   (ECF No. 50)
                      Defendants.                      )
13                                                     )
14
15            Plaintiff Dana Gray is proceeding pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            This case is currently set for settlement conference on September 15, 2021, before Magistrate

18   Judge Barbara A. McAuliffe.

19            On August 20, 2021, Plaintiff filed a notice expressing her desire to continue the settlement

20   conference until after a consultation with a neurosurgeon. (ECF No. 50.) Defendants are HEREBY

21   directed to file a response to Plaintiff’s notice within five (5) days from the date of service of this

22   order indicating whether they believe the settlement conference should be vacated and/or continued.

23
24   IT IS SO ORDERED.

25   Dated:        August 23, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
